IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


AFOLUSO ADESANYA AND ADENEKAN             : No. 691 MAL 2018
HEZEKIAH ADESANYA,                        :
                                          :
                   Petitioner             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
NOVARTIS PHARMACEUTICALS                  :
CORPORATION,                              :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2019, the Petition for Allowance of Appeal is

DENIED.